RENDERED: JULY 16, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1178-MR



CHRISTOPHER W. LUTTRELL                                           APPELLANT



               APPEAL FROM HENDERSON CIRCUIT COURT
v.             HONORABLE KAREN LYNN WILSON, JUDGE
                       ACTION NO. 06-CR-00270



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

CLAYTON, CHIEF JUDGE: Christopher Luttrell (“Luttrell”) appeals from the

Henderson Circuit Court’s order denying his motion to withdraw his guilty plea

pursuant to Kentucky Rule of Criminal Procedure (RCr) 8.10. Based upon our

review of both the record and applicable law, we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND

             On November 14, 2006, Luttrell was indicted by the Henderson

County grand jury for murder, first-degree robbery, kidnapping, theft by unlawful

taking over $300, and being a second-degree persistent felony offender.

Specifically, Luttrell was charged with the October 16, 2006 murder of Boni

Frederick, a social worker for the Commonwealth of Kentucky (the

“Commonwealth”), as well as the theft of Boni’s automobile, purse, and jewelry.

Additionally, Luttrell was charged with the kidnapping of a minor child who was

in the custody of the Cabinet for Health and Family Services. The prosecution

announced its intent to pursue the death penalty against Luttrell, and the trial court

continued the trial pending psychological evaluations of Luttrell. The trial court

ultimately determined that Luttrell was not eligible for the death penalty pursuant

to Kentucky Revised Statutes (KRS) 532.140.

             After hearing testimony that Luttrell was competent to enter a guilty

plea, Luttrell was ultimately sentenced to life imprisonment without the possibility

of parole pursuant to a plea deal in which he pled guilty but mentally ill to the

charges contained in the indictment.

             Luttrell subsequently filed a pro se motion to vacate his conviction

pursuant to RCr 11.42, claiming twelve bases for relief, including the allegation

that his trial counsel provided ineffective assistance of counsel by failing to advise


                                          -2-
him that he was ineligible for the death penalty due to his intellectual disability.

The trial court appointed counsel and ordered an evidentiary hearing, after which it

denied the RCr 11.42 motion. Specifically, the trial court found that trial counsel

had provided competent advice to Luttrell, that the trial court had advised Luttrell

of his rights, and that Luttrell had knowingly and voluntarily accepted the

Commonwealth’s plea offer. Luttrell appealed, but the appeal was ultimately

dismissed at his request in May of 2012.

             Over the next eight years, Luttrell filed three separate motions to

vacate his sentence pursuant to Kentucky Rule of Civil Procedure (CR) 60.02. The

trial court denied all three motions, and each time a panel of this Court affirmed on

appeal.

             In September of 2018, Luttrell moved to withdraw his guilty plea

pursuant to RCr 8.10 and to enter a new plea of guilty but mentally ill that would

result in a sentence of twenty-five years. He alleged that his trial counsel falsely

informed him that a plea of guilty but mentally ill would permit him to serve his

sentence in a psychiatric institution or a hospital instead of a prison. The trial court

denied the motion, and this appeal followed.

                                     ANALYSIS

             Luttrell contends that the trial court committed reversible error when

it denied Luttrell’s RCr 8.10 motion and failed to provide him with an evidentiary


                                          -3-
hearing. RCr 8.10 provides that a court may allow a guilty plea to be withdrawn

“at any time before judgment[.]” (Emphasis added.) However, a guilty plea

cannot be withdrawn after final judgment unless “it appears that the accused’s

consent to plead guilty was unwillingly given and made under circumstances of

fear, deceit, or coercion.” Blair v. Commonwealth, 479 S.W.2d 643, 644 (Ky.

1972) (internal quotation marks and citations omitted).

             In this case, Luttrell did not move to withdraw his plea prior to the

trial court’s entry of final judgment and sentencing. Thus, the trial court was

tasked with determining whether Luttrell’s guilty plea was “made under

circumstances of fear, deceit, or coercion.” Id. Here, the trial court’s order

denying Luttrell’s RCr 11.42 motion specifically found that Luttrell’s plea was

made knowingly and voluntarily, and Luttrell withdrew his appeal of that order.

Thus, such determination became final and is the law of the case. The “‘[l]aw of

the case’ refers to a handful of related rules giving substance to the general

principle that a court addressing later phases of a lawsuit should not reopen

questions decided by that court or by a higher court during earlier phases of the

litigation.” Brown v. Commonwealth, 313 S.W.3d 577, 610 (Ky. 2010) (citation

omitted) (emphasis added). Indeed, “[w]here multiple appeals occur in the course

of litigation, [the] law-of-the-case rule provides that issues decided in earlier

appeals should not be revisited in subsequent ones.” Id. Thus, the voluntariness of


                                          -4-
Luttrell’s plea cannot be challenged in subsequent litigation, and the trial court

correctly denied Luttrell’s motion to withdraw his guilty plea and for an

evidentiary hearing.

             Luttrell also makes arguments concerning the ineffectiveness of his

trial counsel. We agree with the Commonwealth that, to the extent that Luttrell

questions his trial counsel’s effectiveness, such claims are procedurally barred.

Final disposition of an RCr 11.42 motion “shall conclude all issues that reasonably

could have been presented in that proceeding.” Gross v. Commonwealth, 648

S.W.2d 853, 857 (Ky. 1983). Luttrell could have argued in his RCr 11.42 motion

that trial counsel provided deficient advice by failing to inform him that he could

be placed in a correctional institution despite his plea of guilty but mentally ill.

Because he failed to do so, he cannot raise this argument in a subsequent motion

for post-conviction relief.

                                   CONCLUSION

             For the foregoing reasons, the order of the Henderson Circuit Court is

affirmed.

             ALL CONCUR.




                                          -5-
BRIEF FOR APPELLANT:               BRIEF FOR APPELLEE:

Christopher W. Luttrell, pro se    Daniel Cameron
LaGrange, Kentucky                 Attorney General of Kentucky

                                   Robert Baldridge
                                   Assistant Attorney General
                                   Frankfort, Kentucky




                                  -6-